DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitations “the drum” and “the presence” lack a positive antecedent basis.  Since claims 2-11 depend upon an indefinite claim those claims are rejected as being indefinite by dependency.  Claims 5 and 6 are construed to be indefinite because the recitation “the repeats” lacks a positive antecedent basis.  Claim 10 is construed to be indefinite because the recitation “the mass” lacks a positive antecedent basis.  Claim 14 is construed to be indefinite because the recitation “the event” lacks a positive antecedent basis.  Claim 18 is construed to be indefinite because the recitation “the spinning speed” lacks a positive antecedent basis.  Claim 19 is construed to be indefinite because the recitation “the mass” lacks a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshűtz et al. (US 9,080,273).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Moshűtz at teaching:
a method of extracting liquid from a laundry load residing in a rotating drum of a laundry treating appliance during a rinsing phase of operation (see title and abstract), the method comprising: 
a) supplying water into the drum (expressly disclosed at column 4 lines 47-52); 
b) heating the supplied water to a predetermined temperature to form hot water (expressly disclosed at column 1 line 63 through column 2 line 12, especially column 2 line 11); 
c) rotating the drum at a tumbling speed in the presence of the hot water (expressly disclosed at column 2 lines 13-16); 
d) after rotating at the tumbling speed, rotating the drum at a spinning speed (expressly disclosed at column 3 lines 51-56); 
e) sensing a parameter indicative of a residual moisture content of the laundry load (expressly disclosed at column 3 lines 41-50); and 
f) repeating at least d) and e) until the sensed parameter indicates a residual moisture content below a predetermined threshold (expressly disclosed at column 3 line 77 through column 4 line 11).  Moshűtz also discloses the claim 2 feature of repeating at least b) and c) until the sense parameter indicates a residual moisture content below a predetermined threshold (expressly disclosed at column 3 line 77 through column 4 line 11), the claim 3 feature of at least one of spraying the water into the drum or immersing at least a portion of the drum in the supplied water (expressly disclosed at column 3 lines 27-30) , the claim 4 feature of wherein the supplying the water further comprises recirculating the water through the drum (expressly disclosed at column 4 lines 53-67) , the claim 5 feature of wherein the heating the supplied water comprises increasing the predetermined temperature for at least one of the repeats of b) (expressly disclosed at column 3 lines 41-50), , the claim 6 feature of wherein the spinning speed is increased for at least one of the repeats of d) (expressly disclosed at column 3 lines 58-65) wherein the repeating includes repeating a), wherein e) occurs concurrently with d), wherein a) occurs concurrently with b) (expressly disclosed at column 2 line 64 through column 3 line 6), the claim 7 feature of repeating includes repeating a) (expressly disclosed at column 3 line 77 through column 4 line 11), the claim 8 feature of wherein  a) occurs concurrently with b) (expressly disclosed at column 3 line 77 through column 4 line 11), the claim 9 feature draining the hot water from the drum after the rotating at a spinning speed (inherently disclosed at column 3 lines 20-26 because as water is added to the disclosed outer tub and drum, it must be drained after rotating at a spinning speed, as claimed), the claim 10 feature wherein the sensing a parameter comprises sensing a parameter indicative of the mass of the laundry in the drum (inherently disclosed at column 3 lines 41-50 because the disclosed predetermined temperature meets the claimed parameter sensed, as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moshűtz.  Moshűtz discloses the claimed invention, as rejected above, except for the claimed conductivity sensing.  It would have been an obvious matter of design choice to sense conductivity because the parameters sensed in Moshűtz encompass the claimed conductivity sensing since temperature, mass, and speed directly correlate to conductivity sensing in order to treat laundry as claimed.  Also applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Allowable Subject Matter
Claims 12-20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim elements but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, cited with this action, teach methods of laundry, reference C, cited with this action is a patent publication from the same inventive entity as the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, October 18, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753